Exhibit 10.12

PATENT AND TRADEMARK SECURITY AGREEMENT

This PATENT AND TRADEMARK SECURITY AGREEMENT (this “Agreement”), dated as of
September 5, 2007, is entered into between Arius Two, Inc., a Delaware
corporation (“Grantor”), which has a mailing address at 2501 Aerial Center
Parkway, Suite 205, Morrisville, North Carolina 25760, and QLT USA, Inc., a
Delaware corporation (“Lender”), having its principal executive office at 2579
Midpoint Drive, Fort Collins, Colorado 80525.

RECITALS

A. The Grantor, as borrower, and the Lender have entered into that certain
Intellectual Property Assignment Agreement dated as of September 5, 2007 (the
“Transfer Agreement”) and Secured Promissory Note dated as of September 5, 2007
(the “Note”) (all capitalized terms used in this Agreement and not otherwise
defined herein having the meanings assigned to them in the Transfer Agreement);

B. Grantor is the owner of certain intellectual property, identified below, in
which Grantor is granting a security interest to Lender;

C. It is a condition precedent under the Transfer Agreement that the Grantor
enter into this Agreement and grant to the Lender the security interests
hereinafter provided to secure the obligations of the Grantor described below

NOW THEREFORE, the parties hereto mutually agree as follows:

1. GRANT OF SECURITY INTEREST.

To secure the complete and timely payment and performance of all Obligations (as
defined in the Security Agreement, dated as of September 5, 2007, between the
Grantor and the Lender (the “Security Agreement”)), and without limiting any
other security interest Grantor has granted to Lender, Grantor hereby grants,
assigns, and conveys to Lender a security interest in Grantor’s entire right,
title, and interest, whether now owned or hereafter acquired, in and to the
following (the “Collateral”):

(i) All of Grantor’s right to the Marks and trademark registrations related
thereto, including but not limited to those listed on Exhibit A, as the same may
be updated hereafter from time to time, and all trademark rights with respect
thereto throughout the Territory (as defined in the Transfer Agreement),
including all proceeds thereof (including license royalties and proceeds of
infringement suits), and rights to renew and extend such trademarks and
trademark rights;

(ii) All of Grantor’s right, title, and interest, in and to BEMA Patent Rights,
including but not limited to those listed on Exhibit B, as the same may be
updated hereafter from time to time, and all patent rights with respect thereto
throughout the Territory, including all proceeds thereof (including license
royalties and proceeds of infringement suits), foreign filing rights, and rights
to extend such patents and patent rights;



--------------------------------------------------------------------------------

(iii) the entire goodwill of or associated with the businesses now or hereafter
conducted by Grantor connected with and symbolized by any of the aforementioned
properties and assets;

(iv) all commercial tort claims associated with or arising out of any of the
aforementioned properties and assets;

(v) all accounts, all intangible intellectual or other similar property and
other general intangibles associated with or arising out of any of the
aforementioned properties and assets and not otherwise described above,
including all license payments and payments under insurance (whether or not the
Lender is the loss payee thereof) or any indemnity, warranty or guaranty payable
by reason of loss or damage to or otherwise with respect to the foregoing
Collateral; and

(vi) All products, proceeds and supporting obligations of or with respect to any
and all of the foregoing Collateral.

2. AFTER-ACQUIRED PATENT OR TRADEMARK RIGHTS.

If Grantor shall obtain rights to any new trademarks, any new patentable
inventions or become entitled to the benefit of any patent application or patent
for any reissue, division, or continuation, of any patent, in each case in the
Territory and in connection with, derived from, or arising out of, the BEMA
Technology, the Marks or the Products, the provisions of this Agreement shall
automatically apply thereto. Grantor shall give prompt notice in writing to
Lender with respect to any such new trademarks or patents, or renewal or
extension of any trademark registration. Without limiting Grantor’s obligation
under this Section 2, Grantor authorizes Lender to modify this Agreement by
amending Exhibits A or B to include any such new patent or trademark rights.
Notwithstanding the foregoing, no failure to so modify this Agreement or amend
Exhibits A or B shall in any way affect, invalidate or detract from Lender’s
continuing security interest in all Collateral, whether or not listed on Exhibit
A or B.

3. GENERAL PROVISIONS.

3.1 Rights Under Security Agreement. This Agreement has been granted in
conjunction with the security interest granted to Lender under the Security
Agreement. The rights and remedies of Lender with respect to the security
interests granted herein are without prejudice to, and are in addition to those
set forth in the Security Agreement, all terms and provisions of which are
incorporated herein by reference.

3.2 Successors. The benefits and burdens of this Agreement shall inure to the
benefit of and be binding upon the respective successors and permitted assigns
of the parties; provided that Grantor may not transfer any of the Collateral or
any of its rights or obligations hereunder, without the prior written consent of
Lender, except as specifically permitted by the Note or the Security Agreement.

3.3 Amendment; No Conflict. This Agreement is subject to modification only by a
writing signed by the parties, except as provided in Section 2 of this
Agreement. To the extent that any provision of this Agreement conflicts with any
provision of the Security Agreement, the

 

2



--------------------------------------------------------------------------------

provision giving Lender greater rights or remedies shall govern, it being
understood that the purpose of this Agreement is to add to, and not detract
from, the rights granted to Lender under the Security Agreement.

3.4 Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York (as permitted by
Section 5-1401 of the New York General Obligations Law), without giving effect
to any choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of New York to the rights
and duties of the parties, except as required by mandatory provisions of law and
to the extent the validity or perfection of the security interests hereunder, or
the remedies hereunder, in respect of any Collateral are governed by the law of
a jurisdiction other than New York.

3.5 Waiver of Jury Trial. THE GRANTOR AND, BY ITS ACCEPTANCE HEREOF, THE LENDER,
HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT.

4. TERMINATION. Upon payment and performance in full of all Obligations (as
defined in that certain Security Agreement between the parties of even date
herewith), the security interest created under this Agreement shall terminate
and Lender shall promptly execute and deliver to Grantor such documents and
instruments reasonably requested by Grantor as shall be necessary to evidence
termination of all security interests given by Grantor to Lender hereunder.

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
written above.

 

QLT USA, INC.    ARIUS TWO, INC. By:  

/s/ Michael R. Duncan

   By:  

/s/ Mark Sirgo

Name:   Michael R. Duncan      Mark Sirgo, Chief Executive Officer Title:  
President     

 

3



--------------------------------------------------------------------------------

Exhibit A

MARKS

BEMA

 

COUNTRY

  

APPLICATION NO./

FILING DATE

  

REGISTRATION NO./

REGISTRATION DATE

  

EXPIRATION/

RENEWAL DATE

United States   

78424675

May 25, 2004

   Pending   

 

1



--------------------------------------------------------------------------------

Exhibit B

PATENTS AND PATENT APPLICATIONS

 

App. No./

Patent No.

  

Filing Date/

Issue Date

  

Country

  

Title

  

Status

  

Attorney
Docket No.

08/734,519

5,800,832

  

18-Oct-1996

01-Sep-1998

   US    Bioerodable Film For Delivery Of Pharmaceutical Compounds To Mucosal
Surfaces    Granted    092

09/144,827

6,159,498

  

01-Sep-1998

12-Dec-2000

   US    Same As Above    Granted    092CN

PCT/US97/1

8605

   16-Oct-1997    US    Pharmaceutical Carrier Device Suitable For Delivery Of
Pharmaceutical Compounds To Mucosal Surfaces    Nationalized    092PC 09/069,703
   29-Apr-1998    US    Same As Above    Pending    092CPRCE 09/684,682   
04-Oct-2000    US    Same As Above    Abandoned    092CPDVRCE 10/962,833   
12-Oct-2004    US    Same As Above    Pending    092CPDVCN 11/069,089   
01-Mar-2005    US    Same As Above    Pending    092CPDVCN2

PCT/US99/0

9378

   29-Apr-1999    PCT    Same As Above    Nationalized    093CPPC 60/495,356   
15-Aug-2003    US    Adhesive Bioerodible Transmucosal Drug Delivery System   
Expired    093-1

PCT/US04/0

26531

   16-Aug-2004    PCT    Same As Above    Nationalized    093PC 11/355,312   
15-Feb-2006    US    Same As Above    Pending    093CN 11/645,091    22-Dec-2006
   US    Same As Above    Pending    093CN2 10/121,430    11-Apr-2002    US   
Process For Loading A Drug Delivery Device    Abandoned    094

PCT/US03/1

1313

   11-Apr-2003    PCT    Same As Above    Abandoned    094PC 60/441,829   
22-Jan-2003    US    Bioerodable Film For Delivery Of Pharmaceutical Compounds
To Mucosal Surfaces    Expired    095-1 10/763,063    22-Jan-2004    US    Same
As Above    Unknown    095